DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102A and 102B, as shown in figure 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because The Abstract uses indefinite terminology in lines 1 and 6, “An electrical unit may” and “electrical unit may”, respectively.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL UNIT WITH ELECTRICAL CONNECTOR MOUNTED ON A CIRCUIT BOARD WITH OFFSET FIRST AND SECOND SETS OF TERMINALS--.
Claim Objections
Claim 16 objected to because of the following informalities:  In claim 16 lines 1-2, the phrase “in plurality” should read --in a plurality--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 5, it is unclear what “including a first male terminal disposed at least partially in the connector wall and a first one of the plurality of first terminals; and a second male terminal disposed at least partially in the connector wall and a first one of the plurality of second terminals” means.  It is unclear if first and second male terminals disposed inside  or are part of the first ones of the pluralities of first and second terminals or if there are third and fourth terminals that are male that are disposed in the connector wall and the first one of the pluralities of first and second terminals are also disposed in the connector wall as well.  For prior art analysis, either of these will be considered to meet this limitation.  Claims 6-8 include all the limitations of claim 5 and are rejected for the same reasons.
With regard to claim 6, it is unclear how “the first male terminal second portion and the second male terminal second portion are substantially aligned in two alignment directions such that the first male terminal and the second male terminal convert a staggered configuration of the plurality of first terminals and the plurality of second terminals to a parallel configuration”, since positioning additional terminals can’t move the original terminals into a different configuration.  It is also unclear what the structural relationship is between the first and second male terminals and the first and second terminals.  For prior art analysis, either terminals attached at one end to one end of the first and second terminals that have the other end aligned in two directions or terminals that otherwise bend first and second terminals into alignment can be considered to meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberski et al. (EP3276754A1).
With regard to claim 1, Oberski teaches, as shown in figures 8-9C and taught in paragraph 5: “An electrical unit 100, comprising: a circuit board; a plurality of first terminals (130-1, 130-3, 130-5, and 130-7) having respective first tabs (136 of the first terminals in figure 9A) fixed to the circuit board; a plurality of second terminals (130-2, 130-4, 130-6, and 130-8) having respective second tabs (136 of second terminals in figure 9A) fixed to the circuit board, the second tabs offset from the first tabs in a first direction X and a second direction Y; and a terminal housing 120 disposed over the plurality of first terminals and the plurality of second terminals, and connected to the circuit board”.

With regard to claim 2, Oberski teaches: “The electrical unit of claim 1”, as shown above.
Oberski also teaches, as shown in figures 8-9C: “wherein top edges (edges of 132 of 130-1, 130-3, 130-5, and 130-7 facing out of figure 9A) of the plurality of first terminals are disposed at a first distance from the circuit board; bottom edges (edges of 132 of 130-2, 130-4, 130-6, and 130-8 facing into figure 9A) of the plurality of second terminals are disposed at a second distance from the circuit board; and the second distance is substantially equal to or less than the first distance”.

With regard to claim 3, Oberski teaches: “The electrical unit of claim 2”, as shown above.
Oberski also teaches, as shown in figures 8: “wherein the plurality of first terminals and the plurality of second terminals do not extend beyond the terminal housing 120”.

With regard to claim 9, Oberski teaches: “The electrical unit of claim 2”, as shown above.
Oberski also teaches, as shown in figures 8-9C: “wherein the terminal housing 120 includes a plurality of first recesses (where portions 136 of the second terminals extend out of 120 in figure 8), a plurality of second recesses (where portions 136 of the first terminals extend out of 120 in figure 8), a plurality of third recesses (where portions 132 of the second terminals extend out of 120 in figure 8), and a plurality of fourth recesses (where portions 132 of the first terminals extend out of 120 in figure 8); the plurality of the third recesses and the plurality of fourth recesses are substantially perpendicular to the plurality of first recesses and the plurality of second recesses; the plurality of third recesses intersect with respective first recesses of the plurality of first recesses; and the plurality of fourth recesses intersect with respective second recesses of the plurality of second recesses”.

With regard to claim 10, Oberski teaches: “The electrical unit of claim 9”, as shown above.
Oberski also teaches, as shown in figures 8: “wherein the plurality of first recesses include a first height; the plurality of second recesses include a second height; and the second height is greater than the first height”.

With regard to claim 11, Oberski teaches: “The electrical unit of claim 10”, as shown above.
Oberski also teaches, as shown in figures 8-9C and taught in paragraph 5: “wherein the plurality of third recesses are disposed at a first distance from the circuit board; the plurality of fourth recesses are disposed at a second distance from the circuit board; and the second distance is greater than the first distance”.

With regard to claim 12, Oberski teaches: “The electrical unit of claim 2”, as shown above.
Oberski also teaches, as shown in figures 8-9C: “wherein a wall (bottom right wall of 120 in figure 8) of the terminal housing 120 is in contact with rear edges of the plurality of first terminals and the plurality of second terminals”.

With regard to claim 13, Oberski teaches: “A method of assembling the electrical unit of claim 1”, as shown above.
Oberski also teaches, as shown in figures 8-9C and taught in paragraphs 5 and 42: “the method comprising: connecting first tabs (136 of the first terminals in figure 8) of the plurality of first terminals with the circuit board; connecting second tabs (136 of the second terminals in figure 8) of the plurality of second terminals with the circuit board such that each second tab is at least partially offset from each of the first tabs of the plurality of first terminals in the first direction X and the second direction Y; disposing the terminal housing 120 over the plurality of first terminals and the plurality of second terminals; and connecting the terminal housing 120 to the circuit board (this is inherent, as the terminal housing would at least be connected to the circuit board through the first and second tabs)”.

With regard to claim 14, Oberski teaches: “The method of claim 13”, as shown above.
Oberski also teaches, as shown in figures 8-9C: “wherein disposing the terminal housing 120 includes disposing the terminal housing 120 such that an inner wall (portion of 120 adjacent the rear portions of 136 inside housing 120 in figure 8) of the terminal housing 120 is in contact with a rear edge of at least one the plurality of first terminals and the plurality of second terminals”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oberski et al. (EP3276754A1) in view of Goto (8,011,936).
With regard to claim 4, Oberski teaches: “The electrical unit of claim 2”, as shown above.
Oberski does not teach: “including an electrical unit housing disposed at least partially around the circuit board and having a side wall and a connector wall”.
In the same field of endeavor before the effective filing date of the claimed invention, Goto teaches, as shown in figures 2-3: “including an electrical unit housing 28 and 30 disposed at least partially around the circuit board 24 and having a side wall (left wall of 28 in figure 3) and a connector wall 30”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Goto with the invention of Oberski in order to protect the circuit board.

With regard to claim 5, Oberski as modified by Goto teaches: “The electrical unit of claim 4”, as shown above.
Goto also teaches: “including a first male terminal (rightmost 50 in figure 2) disposed at least partially in the connector wall 30 and a first one (rightmost of the middle terminals 50 in figure 2) of the plurality of first terminals (fifth, sixth, seventh, and eighth-most terminals 50 in figure 2); and a second male terminal (leftmost terminal 50 in figure 2) disposed at least partially in the connector wall 30 and a first one (third terminal 50 from the left in figure 2) of the plurality of second terminals (third, fourth, fifth, and sixth-most terminals 50 in figure 2)”.

With regard to claim 8, Oberski as modified by Goto teaches: “The electrical unit of claim 5”, as shown above.
Neither Oberski nor Goto teach: “including a second plurality of first terminals fixed to the circuit board; a second terminal housing disposed over the second plurality of first terminals and connected to the circuit board; and an additional male terminal disposed partially in the second plurality of first terminals and the connector wall”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first connector of Oberski as modified by Goto in order to connect two of the same type of connectors to the circuit board.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831